UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                 3/4/2020
 IN RE:                                                       :
                                                              :
 EX PARTE APPLICATION OF IRAQ                                 :
 TELECOM LIMITED FOR AN EXPEDITED :                                 18 Misc. 458 (LGS)
 ORDER TO TAKE DISCOVERY PURSUANT :                                      (OTW)
 TO 28 U.S.C. § 1782                                          :
                                                              :   OPINION AND ORDER
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        Applicant Iraq Telecom Limited filed, on October 5, 2018, an application pursuant to 28

U.S.C. § 1782 for an Order to conduct discovery for use in foreign proceedings. Applicant seeks

to serve document and information subpoenas on Citibank, N.A., HSBC Bank (USA), N.A.,

Standard Chartered International (USA) Ltd., The Bank of New York Mellon, N.A., and Wells

Fargo Bank, N.A. (the “U.S. Banks”). These banks are located in and operate out of the United

States, and the subpoenas are served on their branches in New York City.

        The matter was referred to Magistrate Judge Wang on October 10, 2018. Judge Wang

granted the application over the opposition of two intervening parties, Sirwan Saber Mustafa and

Korek Telecom Limited (“Intervenors”).

        On February 7, 2020, Judge Wang approved Applicant’s proposed protective order over

the opposition of Mustafa (the “February Opinion”). Mustafa had argued that any such order

should include a provision that forecloses any production that would violate the Lebanese

Banking Secrecy Law of September 3, 1956 (the “Lebanese Secrecy Law”).

        On February 12, 2020, Intervenors timely filed Objections to the February Opinion and

an emergency motion to stay discovery pending a ruling on the Objections. The motion to stay

was granted pending a ruling on the Objections. For the following reasons, the Objections are
overruled, and the stay is lifted. Knowledge of all additional facts is assumed for purposes of

this Opinion.

  I.   STANDARD OF REVIEW

       A deferential standard of review applies because the matter is nondispositive. See In re

Hulley Enters. Ltd., No. 18 Misc. 435, 2019 WL 4562378, at *5, 6 (S.D.N.Y. Sept. 5, 2019)

(“This Court agrees with the majority of courts finding that rulings on § 1782 applications are

not dispositive.”). A magistrate judge’s order granting a nondispositive motion may be

overturned only if it “is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). An order

is clearly erroneous when the court is “left with the definite and firm conviction that a mistake

has been committed.” FDIC v. Providence Coll., 115 F.3d 136, 140 (2d Cir. 1997); accord Nike,

Inc. v. Wu, 349 F. Supp. 3d 346, 353 (S.D.N.Y. 2018). “An order is ‘contrary to law’ when it

fails to apply or misapplies relevant statutes, case law or rules of procedure.” Nike, 349 F. Supp.

3d at 353 (internal quotation omitted). “[M]agistrate judges are afforded broad discretion in

resolving nondispositive disputes and reversal is appropriate only if their discretion is abused.”

Winfield v. City of New York, No. 15 Civ. 5236, 2017 WL 5054727, at *2 (S.D.N.Y. Nov. 2,

2017) (quotation and citation omitted) (alteration in original). This is a “heavy burden.” In re

Hulley Enters. Ltd., 2019 WL 4562378, at *4. Intervenors erroneously cite case law for the

standard of reviewing a magistrate judge’s order granting a dispositive motion.

       Federal Rule of Civil Procedure 26 permits a court to issue a protective order upon a

showing of good cause, to protect a person from “annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1). A court has “broad discretion” to determine

what protections are necessary in a protective order. Seattle Times Co. v. Rhinehart, 467 U.S.

20, 36 (1984); accord Dukes v. NYCERS, 331 F.R.D. 464, 473 (S.D.N.Y. 2019). The party



                                                 2
seeking a particular protective order carries the burden of “showing that good cause exists for

issuance of that order.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004);

Dukes, 331 F.R.D. at 473.

 II.   ANALYSIS

       The February Opinion held that Mustafa failed to carry his burden to show good cause

for a protective order that precludes the production of documents in violation of the Lebanese

Secrecy Law. The February Opinion found that, based on its text, the Lebanese Secrecy Law

does not apply to the banks and documents at issue in this proceeding and that Mustafa offered

no contrary legal precedent.

       Intervenors have not met their heavy burden of showing that the February Opinion is

contrary to law. Mustafa offered the following translation of Articles 1 and 2 of the Lebanese

Secrecy Law:

       Article 1. Banks established in Lebanon in the form of joint-stock companies, and banks
       that are branches of foreign companies, are subjected to professional secrecy, provided
       that the said Lebanese and foreign banks obtain, for this purpose, a special approval from
       the Minister of Finance.
       The Agricultural, Industrial and Real Estate Credit Bank shall not be governed by the
       provision of this Law.

       Article 2. The managers and employees of the banks mentioned in Article 1, and any
       person who, owing to his/her capacity or position, has access by any means to the banks’
       books, operations and correspondence, are absolutely bound by banking secrecy in the
       interest of the clients of the said banks. These persons may not disclose any information
       known to them about the clients’ names, funds, or personal matters to any party, be it an
       individual or a public authority, whether administrative, military or judicial, except when
       authorized in writing by the concerned client, his/her heirs or legatees, or in case the
       client is declared bankrupt, or there is a lawsuit involving banks and their clients over
       banking operations.

(Emphasis added). Judge Wang did not commit legal error in finding that these provisions do

not apply to banks and documents based outside of Lebanon. The Lebanese Secrecy Law applies




                                                3
only to banks established in Lebanon and banks that are Lebanese branches of foreign banks.

The banks here meet neither requirement.

       Intervenors first argue that the Lebanese Secrecy Law protects information about

Lebanese bank accounts even when the information is in the possession of banks based outside

of Lebanon. Judge Wang construed Article 1 to mean that the law applies only to Lebanese

banks and branches of foreign banks located in Lebanon. This construction of the law is

reasonable, and it was not an abuse of discretion to construe the law so that it does not apply to

all bank branches of all foreign banks anywhere in the world.

       Second, Intervenors argue that the secrecy law is not limited to information in the

possession of banks established in Lebanon and Lebanese branches of foreign banks. They note

that Article 2 prohibits “any person” from disclosing information. This is not a complete reading

of Article 2, which covers “any person who, owing to his/her capacity or position, has access by

any means to the banks’ books, operations and correspondence.” The “banks” identified here are

those “mentioned in Article I.” The reference to “any person” therefore is limited to persons

who because of their position have access to sensitive information in the possession of a

Lebanese bank or the Lebanese branch of a foreign bank. That is not the case here.

       Finally, Intervenors argue that the February Opinion is inconsistent with the purpose and

function of the Lebanese Secrecy Law, as it allows parties to circumvent the restrictions of the

information meant to remain private. Judge Wang’s holding respects the restrictions under the

Lebanese law, but reasonably construes it not to apply to the materials at issue here.

       The subpoenas request information that the U.S. Banks possess due to their transactions

with, among other entities, banks established in Lebanon. The subpoenaed U.S. Banks and their

U.S. employees are not subject to the Lebanese Secrecy Law, which is expressly aimed at



                                                 4
Lebanese banks and Lebanese branches of foreign banks. Judge Wang did not abuse her

discretion in denying Intervenors’ application on the basis that the materials at issue are not

covered by the Lebanese Secrecy Law.

       As there is no conflict between the Lebanese Secrecy Law and the request for documents,

no comity analysis is required.

III.   CONCLUSION

       For the foregoing reasons, the Objections to the February Opinion are overruled. The

stay pending a ruling on the Objections is lifted.



Dated: March 4, 2020
       New York, New York




                                                     5
